Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being obvious over JP184 (JP 10 168184).
prima facie case of obviousness exists. Especially and/or alternatively, JP184 teaches that the amount of the hydroxyl groups in Chemical Formula I would affect the chelating efficiency of the polymer compound. ([0006]) In other words, the number of repeating units represented by Chemical Formula I is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a polymer compound having whatever number of the repeating units through routine experimentation in order to afford a polymer compound with a desired chelating efficiency. Especially, Applicant does not show the criticality of the “n” range. For Claims 2-4, since the polymer compound renders the presently claimed one obvious, both would possess similar properties including biocompatibility, cell viability, adhesion (strength), etc. set forth in the instant claims.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over JP184 as evidenced by CN539 (CN 107 281 539).
	JP184 discloses a polymer compound, supra, which is incorporated herein by reference. JP184 further teaches chelating (complexing) calcium ions with the polymer compound. ([0019]) JP184 is silent on a crosslinked polymer compound. However, one of ordinary skill in the art would appreciate a polyol compound would be crosslinked by calcium ions. For example, CN539 teaches crosslinking a polyvinyl alcohol (a polyol) using calcium ions as crosslinking agents. ([0005]-[0009])

5.	Claims 6-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
February 16, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765